Citation Nr: 1127034	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee condition.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a skull fracture, to include a chronic headache disorder.

3.  Entitlement to service connection for a right knee condition.  

4.   Entitlement to service connection for a left knee condition.  

5.  Entitlement to service connection for a chronic headache disorder, claimed as a residual of a skull fracture.

6.  Entitlement to an increased rating for gastrectomy with hiatal hernia and reflux.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran has indicated that he seeks service connection for residuals of a skull fracture, to include a chronic headache disorder.  Thus while the RO certified two separate issues (e.g. service connection for surgery due to a skull fracture and service connection for encephalgia from a skull fracture), the Board has recharacterized the issues as stated on the title page.  Also, the Veteran's statements indicate that he seeks service connection for a bilateral knee condition, as opposed to a bilateral leg condition.  As such, the Board has also recharacterized that issue as stated on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).


FINDINGS OF FACT

1.  Service connection for residuals of a skull fracture and a bilateral knee condition was denied by the Board in January 1981.  

2.  Service connection for residuals of a skull fracture was denied by the Board in October 1997.

3.  Service connection for residuals of a skull fracture and a bilateral knee and leg condition was denied by the RO in a September 2002 rating decision.  The Veteran was notified of the decision and of his appellate rights that month, but did not file an appeal.

4.  The evidence received since the September 2002 rating decision is new and raises a possibility of substantiating the claims for residuals of a skull fracture and a bilateral knee condition.

5.  Resolving doubt in the Veteran's favor, a right knee degenerative joint disease was incurred in service.

6.  Resolving doubt in the Veteran's favor, a left knee degenerative joint disease was incurred in service.

7.  The medical evidence clearly and unmistakably shows that the Veteran's skull fracture with residual chronic headaches pre-existed service.

8.  The medical evidence does not clearly and unmistakably show that the chronic headache disorder was not aggravated by service.

9.  The Veteran's service-connected disability of gastrectomy with hiatal hernia and reflux manifests with heartburn that is relieved with medication.


CONCLUSIONS OF LAW

1.  The Board's January 1981 and October 1997 decisions denying service connection for residuals of a skull fracture and a bilateral knee condition are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.; 38 C.F.R. § 20.1100 (2010).

2.  The RO's September 2002 decision denying service connection for residuals of a skull fracture and a bilateral knee and leg condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

3.  The evidence received since the September 2002 RO rating decision is new and material; the claims of entitlement to service connection for residuals of a skull fracture and a bilateral knee and leg condition are both reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Resolving all doubt in the Veteran's favor, a right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Resolving all doubt in the Veteran's favor, a left knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  A chronic headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304 (2010); VAOPGCPREC 3-2003 (2004).

7.  The criteria for a rating in excess of 20 percent for gastrectomy with hiatal hernia and reflux have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes (DCs) 7305, 7307, 7308, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this decision, the Board reopens and grants the Veteran's claims for residuals of a skull fracture, a right knee condition, and a left knee condition.  As such, no discussion of VA's duty to notify and assist is necessary with respect to these issues.  With regard to the Veteran's claim for an increased rating for his gastrectomy with hiatal hernia and reflux, the notice requirements regarding an increased rating were accomplished in a January 2009 letter that was provided before the adjudication of the claim.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA and private treatment records have been obtained and the Veteran underwent a VA examination in May 2009 to evaluate the severity of his service-connected gastrectomy disability.  The mere passage of time does not require a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran does not allege, nor does the record show, that his service-connected gastrectomy disability has worsened in severity since the examination.  As such, a new examination is not required.  

The Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  VA must obtain the SSA records, if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Here, because the Veteran indicated that he receives SSA disability benefits related to the residuals of his skull fracture, and because he has been in receipt of SSA benefits for many years prior to his current application for an increased rating for his gastrectomy with hiatal hernia and reflux disability, there is no reasonable belief that the SSA records will be relevant to the adjudication of the increased rating claim.  For these reasons, the SSA records need not be obtained prior to adjudication of this matter. Id.  The Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

II. Reopened Claims

The Veteran seeks to reopen his previously denied claims of service connection for residuals of a skull fracture and a bilateral knee disability.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Service connection for residuals of a skull fracture and a bilateral knee disability was denied in a January 1981 Board decision on the basis that the evidence did not establish in-service aggravation of a pre-existing condition of residuals of a skull fracture, or a current bilateral knee disability.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.  The Veteran sought to reopen the claim for residuals of a skull fracture in November 1993.  In an October 1997 decision, the Board denied the claim on the basis that new and material evidence had not been received.  Id.  

The Veteran sought to reopen the claim for residuals of a skull fracture and a bilateral knee and leg disability in September 2001.  In a September 2002 rating decision, the RO denied the claims on the basis that new and material evidence had not been received.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on September 6, 2002.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The RO received the instant petition to reopen the claim in November 2008.  The RO denied the claim in a June 2009 rating decision, on the basis that new and material evidence had not been received (although the claims were denied on the merits in a subsequent Statement of the Case that was issued in April 2010).  The Veteran perfected an appeal from this decision.  Thus, the appeal arises from the November 2008 petition to reopen.

At the time of the September 2002 RO rating decision, the evidence of record consisted of copies of the Veteran's service treatment records, VA and private treatment records, VA examination reports, statements from the Veteran, and transcripts of hearing testimony.  Pertinent evidence received since the September 2002  RO rating decision includes a statement from the Veteran, VA and private medical treatment records, and three March 2010 VA examination reports.  

The evidence received since the September 2002 RO rating decision is new, as it was not previously considered the RO.  Two of the three March 2010 VA examination reports contain medical opinions that address whether the Veteran's residuals of a skull fracture are etiologically related to his military service.  In one of these reports, a VA examiner opined that it was as likely as not that the Veteran's pre-existing headache disorder was aggravated in service.  Since the lack of evidence demonstrating a causal nexus (due to in-service aggravation of a pre-existing disorder) was the basis for the denial of the claim in September 2002, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim.  Moreover, the positive nexus opinion raises a reasonable possibility of substantiating the claim.  In addition, the third March 2010 VA examination report establishes a current bilateral knee disability, namely degenerative joint disease.  Since the lack of a diagnosed knee disability was the basis for the denial of the claim in September 2002, this new evidence relates to an unestablished fact necessary to substantiate that claim.  The Board accordingly finds that new and material evidence has been received to reopen both claims.  The Veteran's appeal to this extent is allowed.  

III. Service Connection

The Veteran seeks service connection for a right knee disability and a left knee disability.  He also seeks service connection for residuals of a skull fracture, to include cephalgia.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Right and Left Knee Disorders

The Veteran's service treatment records do not show treatment for knee pain.  However, the Veteran reported leg cramps and occasional bilateral knee pain upon his examination for purposes of separation in July 1964.  A physical examination was negative for clinical findings.  Records from the Veteran's period of Reserve service include a quadrennial examination report dated in June 1976.  This report shows that the Veteran complained of having a 'trick' or 'locked' knee and leg cramps.  No physical defect found upon physical examination, but a reviewing physician noted that both knees were swollen and painful while the Veteran was on active duty and that the Veteran had received physical therapy in 1963.

Post-service VA and private treatment records show treatment for knee pain.  A VA examination in August 1973 was negative for a bilateral knee condition.  A June 1979 VA x-ray of the bilateral knees was within normal limits.  A May 1985 private treatment record reflects a diagnosis of left knee patellofemoral joint pain following a motor vehicle accident that is shown to have resolved after three weeks.  A May 1991 VA treatment record shows a diagnosis of right knee strain following a soft ball injury.  X-rays were normal.  A November 2007 private record shows a diagnosis of left knee gout.   

The Veteran was afforded a VA examination in March 2010 in connection with his current claim for VA benefits.  He reported that his knee pain began in service with long marches and running.  His current complaints included stiff knees and knee pain that was moderate to severe and related to activity.  The Veteran also reported that his knees "lock up," but denied any specific history of muscle cramping.  Following a physical examination, the examiner diagnosed mild to moderate bilateral knee degenerative joint disease.  The examiner also indicated that a bilateral leg condition was not found upon examination.  The examiner opined that it was less likely as not that the bilateral knee degenerative joint disease was related to service.  The rationale was that there was no significant history or records of injury to suggest that the disability was caused by military service.  Rather, it was likely a result of age and activity-related degenerative changes.  The examiner further opined that a bilateral leg condition was not related to service as no current pathology was found.

The Board finds that a current bilateral knee disability has been established.  A VA examiner has diagnosed the Veteran with degenerative joint disease.  The Board also finds that there is evidence of knee symptomatology in service, as the Veteran reported leg cramps and occasional bilateral knee pain.  Thus, the Veteran only need establish a nexus between the current bilateral knee disability and active service.  Here, the Veteran has credibly reported that he continued to experience bilateral knee pain and discomfort following service.  He is competent to report a continuity of similar symptomatology in this regard (as knee pain is certainly capable of lay observation) and his report supports a finding of a nexus in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The only evidence against a causal nexus in this instance is the negative opinion of the March 2010 VA examiner who opined that the current knee disability is not related to service.  This medical opinion is considered to be competent and probative; however, the Board notes that the examiner's opinion did not include any discussion of the Veteran's competent and credible report of a continuity of symptoms.  The Board notes that a medical opinion based solely on the absence of documentation in the record is inadequate, and an examiner must take into account a Veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board also notes that while a longitudinal view of the claims folder reflects a diagnosis of right knee strain in May 1991 and left knee gout in November 2007, the VA examiner did not opine as to the significance, if any, of those diagnoses in relation to the current bilateral knee degenerative joint disease.  The claims file contains no other medical opinion in this regard.

For a Veteran to prevail in his claim, it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Based on the record, the Board finds that the evidence of a nexus is at least in equipoise.  With this consideration in mind, all remaining reasonable doubt concerning the continuity of symptomatology is resolved in favor of the Veteran.  Accordingly, service connection for a degenerative joint disease of the right and left knees is warranted.  

Chronic Headache Disorder

Service treatment records show that when the Veteran was examined at entry into active duty a pertinent disability was not noted.  The August 1961 induction examination report only indicated that a four inch scar was observed his forehead.  In June 1964, nearly three years after the Veteran had been in service, he was noted to have sustained a head injury with a skull fracture in 1960, prior to service.  A June 1964 clinical record indicates that in 1961, one year after his injury, the Veteran had onset of headaches, frontal in location, that were not associated with other symptoms.  These headaches occurred either weekly or once every few weeks.  There was no change in the headaches in the past three years although he did have light-headedness with the headaches.  The diagnosis was observation for neurologic disease, no disease found.  A July 1964 separation report shows the Veteran reported frequent dizziness and severe headaches.

The Veteran acknowledges that he sustained a skull fracture prior to service, but maintains that service connection is warranted because the residual disability of chronic headaches was aggravated during, or as a consequence of, service.  He reports that he had severe headaches throughout service.

The law provides that a veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, VA cannot presume that, at service entry, the Veteran was not sound with respect to the residuals of his skull fracture.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now provides that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 (2005).

In light of the above, and because VA clinicians have repeatedly diagnosed the Veteran as having migraines/chronic headaches, the Board will focus on the evidence that relates to whether this disability clearly and unmistakably existed prior to service and whether there is clear and unmistakable evidence that the disability was not aggravated by service.

As shown, the service treatment records contain positive evidence of complaints of severe headaches and dizziness during service and at discharge.  Post-service VA treatment records also show complaints of chronic headaches.  The Veteran has credibly reported that his headaches increased in frequency and severity during service and they have continued since service.

In March 2010, a VA examiner reviewed the claims file and opined that the Veteran's headaches were worsened as a result of service.  The examiner noted that the Veteran was taken into service shortly after major head trauma with a steel plate in his head and complaint of infrequent headaches.  These infrequent migraine headaches became much more frequent in service, although they lessened to the current frequency when he left service and his stress level decreased.

The Veteran submitted to a VA examination in March 2010.  He reported that in 1960, prior to entering military service, he sustained head trauma that resulted in a fractured skull.  He underwent a surgery and had plate inserted into his skull.  He began to have frequent migrainous headaches sporadically over the next few months.  He reported that the headaches intensified and increased in frequency during service, from one to two per month to three to four times a week and also nightly.  Some of these headaches would last up to 12 hours and would be associated with pulsations and sonophobia.  After leaving service, they reverted back to one or twice a month occurrence, but were mostly prostrating in severity.  In an April 2010 addendum, the examiner opined that the Veteran's condition was not permanently increased by military service, but was increased due to the natural progression of the pre-service traumatic brain injury.  The rationale was that the Veteran served bravely following the serious head trauma before service and therefore it was less likely as not permanently worsened by his military service.  

Consistent with the Veteran's statements, the medical evidence clearly and unmistakably shows that a skull fracture with residual headaches existed prior to service.  The medical evidence, however, does not clearly and unmistakably reflect that the residual headache disorder was not aggravated by such service.  Thus, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that residual headache disorder associated with the skull fracture both existed prior to service and was not aggravated by service, (i.e., during service he suffered from prostrating headaches that were of greater frequency and severity than prior to service, and such headaches have continued with increased frequency and severity), the criteria for service connection have been met.  

IV. Increased Rating

The Veteran seeks a higher rating for his service-connected gastrectomy with hiatal hernia and reflux.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected gastrectomy with hiatal hernia and reflux is currently rated 20 percent disabling under 38 C.F.R. § 4.114, DC 7308.  Under this code, a 20 percent rating is assigned for moderate post-gastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals.  A 40 percent rating is assigned for moderate post-gastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe post-gastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, DC 7308 (2010).

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term substantial weight loss means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term minor weight loss means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term inability to gain weight means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Baseline weight means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

Ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114 (2010).

VA treatment records show the Veteran reported symptoms of heartburn throughout the appeal period.  An October 2008 treatment note shows he denied having nausea, vomiting or weight loss.  A December 2008 treatment note shows he denied constipation, dysphagia, or melena.  VA treatment records show his weight fluctuated between 229 pounds (lbs) in January 2008 to 221 lbs in April 2009.  During this period, his highest weight was 233 pounds in December 2008.  Private treatment records, dated from May 2008 to March 2009; show the Veteran weighed 232 lbs in May 2008 and 224 lbs in March 2009.  His highest weight during this period was 232 lbs.  A February 2009 private treatment note reflects that he denied symptoms of vomiting or diarrhea.

A March 2009 VA examination report shows that the Veteran reported symptoms of heartburn and abdominal distention usually after eating spicy or fried food.  He also reported a gnawing/burning pain that occurred on a weekly basis, lasted 1 hour, and was relieved by antacids.  He stated that he had been on Omeparzole and Mylanta for many years with good relief.  The course of his condition since onset had been stable.  He denied any periods of incapacitation due to stomach or duodenal disease or episodes of nausea, vomiting, and diarrhea.  On objective examination, the examiner observed no signs of significant weight loss, malnutrition, or anemia.  His weight was 221 lbs.  The diagnosis was hiatal hernia.  The examiner opined that the Veteran's current level of severity was mild as he continues to have symptoms that are relieved with medications and because his symptoms have been stable for years.  In addition, the Veteran reported that he was not employed, as he had retired in 2009 due to his age/duration of work.

After a careful review, the Board finds that a disability evaluation in excess of 20 percent is not warranted.  Throughout the entire appeal period, the Veteran's gastrectomy with hiatal hernia and reflux has manifested with heartburn that is adequately controlled with medication.  A 40 percent disability rating is not warranted under DC 7308 as the Veteran's gastrectomy with hiatal hernia and reflux has not been shown to be productive of moderate post-gastrectomy syndrome with episodes of epigastric disorders and characteristic mild circulatory symptoms after meals, with diarrhea and weight loss.  The Veteran has not complained of diarrhea at any time during the appeal, nor have the VA and private treatment records noted the presence of anemia.  The May 2009 VA examiner found no indication of significant weight loss or malnutrition, and the Veteran denied diarrhea upon examination.  In the absence of such manifestations, a 40 percent disability rating under DC 7308 is not in order.

The Board has considered other relevant diagnostic codes to determine if they provide a higher rating.  Specifically, the Board has considered the applicability of DC 7305 as service treatment records show the Veteran was diagnosed with peptic ulcer disease and underwent a partial gastrectomy in October 1970.  A 40 percent disability rating is warranted under DC 7305 for moderately severe ulcer with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  As the evidence does not show anemia, weight loss or recurrent incapacitating episodes, a higher rating under DC 7305 is not warranted.

A rating in excess of 20 percent under DC 7307 for gastritis is also not warranted.  A 30 percent rating for hypertrophic gastritis requires chronic symptoms with multiple small eroded or ulcerated areas.  Such symptoms have not been shown by the evidence of record.  Similarly, a higher rating under DC 7346 for hiatal hernia is not warranted.  A 30 percent rating for hiatal hernia under DC 7346 requires persistent recurrent epigastric distress with dysphagia and regurgitation.  The record shows that the Veteran has had symptoms of pyrosis throughout the appeal, but he has consistently denied any symptoms of dysphagia and regurgitation.  In addition, the pyrosis that is present is not considered to be 'persistent and recurrent' as the Veteran indicated at his VA examination that his symptoms are relieved by medication.

Based on the evidence, the Board finds that a 20 percent disability rating adequately reflects the severity of the Veteran's service-connected disability and that elevation to the next higher disability rating is not warranted.  Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's gastrectomy with hiatal hernia and reflux, which includes heartburn.  Hence, referral for consideration of the extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran reported that he retired in 2009 because he was eligible due to his age/duration of employment.  See May 2009 VA examination.  Thus, as there is no evidence of unemployability, TDIU is not raised by the record.


ORDER

New and material evidence has been received to reopen service connection for residuals of a skull fracture; the claim is reopened.  

New and material evidence has been received to reopen service connection for a bilateral knee disability; the claim is reopened.  

Service connection for right knee degenerative joint disease is granted.

Service connection for a left knee degenerative joint disease is granted.

Service connection for a chronic headache disorder, claimed as a residual of a skull fracture, is granted.

An increased rating for gastrectomy with hiatal hernia and reflux is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


